DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Election/Restrictions
Applicant's election with traverse of Species I including claims 1-9, drawn to fig. 1-22 in the reply filed on 3/14/2022 is acknowledged.  Claims 10-26 are hereby withdrawn from consideration. 	 The traversal is on the ground(s) that simultaneous examination will no present undue burden.  This is not found persuasive because the examination of all the inventions is considered a serious burden since each invention contains features that make them distinct and the elected and non-elected inventions are separately classified. Therefore, a complete and independent examination would be required for each of the disclosed inventions.
 	The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. US PGPub. 2020/0168844. 	Regarding claim 1, Kim teaches a display device (100, fig. 2) [0023], comprising:  	a substrate (101, fig. 2) [0048] including a pixel area (T, fig. 2-3A; see examiner’s fig. 1) and a light-blocking area (N, fig. 2-3A; see examiner’s fig. 1) [0030];  	a light-emitting element (E, fig. 2) [0048] arranged in the pixel area (T) of the substrate (101); . 

    PNG
    media_image1.png
    868
    1687
    media_image1.png
    Greyscale
                                                      Examiner’s Fig. 1 	Regarding claim 2, Kim teaches the display device of claim 1, wherein the light control pattern (220+230) includes a reflective pattern (220, fig. 2) [0079] and a light-blocking pattern (230, fig. 2; 230B, examiner’s fig. 1) [0079], wherein the reflective .
Allowable Subject Matter
Claim 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “an upper surface of the level pattern is coplanar with the reflective pattern” as recited in claim 7 and in combination with the rest of the limitations of claims 1 and 5-6; and  	a display device wherein “the light control pattern includes a reflective pattern, a support pattern, and a light-blocking pattern, wherein the reflective pattern and the support pattern are both arranged on a side and a bottom of the opening, wherein the light-blocking pattern is arranged on the bottom of the opening, wherein the support pattern is arranged under the reflective pattern, and wherein the light-blocking pattern is arranged under the support pattern” as recited in claim 8 and in combination with the rest of the limitations of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NDUKA E OJEH/Primary Examiner, Art Unit 2892